--------------------------------------------------------------------------------

Exhibit 10.8
 
 
Dear:
Randy Bayne



 
Start Date:
August 15, 2008

 
Title:
President of Marketing and Sales

Member of Executive Management Committee
 
Reporting to: President & CEO, Chairman of Executive Management Committee Job
Description: Broad responsibilities of the position are listed below which will
be reassessed from time to time and specific responsibilities will be added,
amended or changed by the CEO.
 
 
—
Implement the sales strategy goals and objectives of the organization

 
—
Implement a board approved revenue stream agreement for the FLW account

 
—
Meet Company sales targets for Geo Mobile units and subscription sales

 
—
Develop and execute sales selling cycle and methodology to meet company revenue
targets

 
—
Manage the company marketing function to identify and develop new customers for
products and services

 
—
As member of Executive Management Committee (EMC), manage and deliver on
assigned activities to successfully achieve positive cash flow, profitability
and growth; and report to the Board



Annual Base Salary: $ 175,000.00 effective August 15, 2008 and there after
reviewable annually beginning March, 15th 2009.


Bonus: Bonus payments may be offered annually effective April 2009 at the
discretion of Board of Directors. There is no minimum guaranteed bonus; and if
offered, it could be paid in cash, restricted shares and / or stock options as
determined by the BOD. For April 2009 the Board has agreed to consider bonus to
cover tax on any restricted stock grant, payable in April 2009, if expenses for
the period 8/15/08 to 12/31/08 are achieved based on BOD approved budget and
first revenue from Geo Mobile Product (GMP) sale is received by March 31, 2009.
 
Incentive Compensation: Incentive restricted stock grant of 1 million common
shares, priced at $0.04 vesting one quarter after first GMP sold; one quarter
after 400 GMP units are sold; one quarter after 800 GMP units are sold; and one
quarter one year after that. During the first twelve months of employment,
termination for any reason will results in loss of all unvested shares. After
one year of continuous employment, all shares will vest immediately if executive
is terminated other than for cause, or if executive leaves voluntarily. The
restricted shares may not be sold for at least six months following vesting and
then only within strict guidelines of the company’s insider trading policy
 
 
 

--------------------------------------------------------------------------------

 


Non-Compete Agreement: As a condition of employment, you agree to execute and
comply by the Company’s confidentiality, non-compete and non-solicitation
agreement.


Benefits: Standard company group health insurance plan will be offered by
November 2008. As a member of the EMC, you will also receive coverage at two
times your salary in group term life insurance at no cost to you, as well as
participate in a company paid long term disability benefits plan.


The Company will reimburse your COBRA payments till you get on Company’s group
health plan or through December 31, 2008, whichever occurs first.


Vacation and Holidays: Three weeks vacation per year, prorated for 2008 along
with standard company holidays.


T&E: The Company will reimburse you for reasonable T&E expenses incurred in the
course of business subject to Company policy.


Other Benefits: The Company may deem it necessary to offer you Company owned
cell phone, computer or other devices & tools to perform your job. Such
equipment will remain the property of the Company and must be returned upon
request by the company.


Your employment with the Company is at-will and either party can terminate the
relationship at any time with or without cause and with or without notice. You
agree to abide by the written business policies and procedures of the Company
throughout your employment.


You acknowledge that this offer letter represents the entire agreement between
you and the Company and that no verbal or written agreements, promises, or
representations that are not specifically stated in this offer, are or will be
binding upon the Company.


If you are in agreement with the above outline, please sign below and return a
copy to the undersigned.




Agreed and Accepted:
 
/s/ Randy Bayne
         
Date:
 
August 15, 2008
 

 
 

--------------------------------------------------------------------------------